            Case 2:16-cr-00148-WFN        ECF No. 59        filed 01/15/21      PageID.284 Page 1 of 2
 PROB 12C                                                                             Report Date: January 15, 2021
(6/16)
                                                                                                      FILED IN THE
                                        United States District Court                              U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON


                                                       for the                               Jan 15, 2021
                                                                                                 SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Holt William Hosier                       Case Number: 0980 2:16CR00148-WFN-1
 Address of Offender:                            Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: May 8, 2017
 Original Offense:        Felon in Possession of Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:       Prison - 48 months;                Type of Supervision: Supervised Probation
                          TSR - 36 months
 Asst. U.S. Attorney:     George J.C. Jacobs, III            Date Supervision Commenced: July 30, 2020
 Defense Attorney:        Federal Public Defender            Date Supervision Expires: July 29, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/08/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

              3         Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: On January 12, 2021, Holt Hosier is alleged to have violated
                        mandatory condition 1, by being charged by Spokane Police Department, with four-counts
                        of violation of a no contact order, in case 2021-20005918.

                        On August 4, 2020, Holt Hosier signed his judgment for case number 2:16CR00148-WFN-1,
                        indicating he understood all conditions ordered by the Court. Specifically, Mr. Hosier was
                        made aware by his U.S. probation officer that he must not commit another federal, state or
                        local crime.

                        On January 14, 2021, the undersigned officer reviewed Spokane Police Department’s field
                        case reports relative to Mr. Hosier’s new charges. On January 8, 2021, a no contact order was
                        issued between Mr. Hosier and the victim of the crime in case number 2021-20003637.
                        According to report 2021-20005918, between January 8 and 11, 2021, Mr. Hosier
                        successfully communicated with the victim using the Spokane County Jail inmate telephone
                        system. The charging officer determined probable cause to charge Mr. Hosier based on him
                        providing a specific PIN to place calls, using his name for identification, regularly speaking
                        about specific details related to his arrest, and his supervision status, as well as, the no
Case 2:16-cr-00148-WFN   ECF No. 59   filed 01/15/21   PageID.285 Page 2 of 2
